Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim-4, 18, 32, and 45 recites, “cleated conveyer” is not supported in written specification. Clarification is required.
Claim-9, 24, 37, and 51 recites, “reciprocating carriages” is not supported in written specification. Clarification is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim-11, 26, 40 recites, “the independently controllable section” Claim 11 recites the limitation “the independently”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 12-16, 19, 21, 27-30, 33, 38, 41-43, 46, 48, and 55-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christoph (US 20140249666).
Regarding claim-1, Christoph discloses an order fulfillment system in which objects (articles) to be collected into orders are provided in output totes (container 6, Fig.1) (Abstract; Fig.1-3), said system comprising: 
a primary sortation system (distribution system 8, Fig.1) that includes a loop conveyance system (circulating conveyer i.e. 33/39, Fig.1) that moves objects around a closed loop that includes a plurality of primary sortation exits (outfeed divider device 29, Fig.1), each of which leads to a location (order picking station 9, Fig.1) inside the closed loop; and 
a secondary sortation system that includes a plurality of secondary conveyances (i.e. conveyor systems 20, 21, 41, 42, Fig.2), each of which receives an object at one of the plurality of primary sortation exits (29), and conveys the object to one of a plurality of totes, said plurality of totes (destination container 6, Fig.2) being within the closed loop of the primary sortation system (8).
Regarding claim-2, Christoph discloses wherein said primary sortation system (8) receives objects from a plurality of infeed stations (i.e. high bay racking 1 with combination distribution system 3, Fig.1; [0053]).
Regarding claim-5, Christoph discloses wherein said loop conveyance system (circulating conveyer) includes a plurality of powered rollers (roller conveyor, belt conveyor, chain conveyor and similar, for example, [0053]).
Regarding claim-12, Christoph discloses wherein the secondary sortation system includes a plurality of vertical levels of secondary conveyances (i.e. conveyor systems 20, 21, 41 are vertically stacked Fig.2).
Regarding claim-13, Christoph discloses wherein the secondary sortation system includes three vertical levels of secondary conveyances (i.e. three conveyor systems 20, 21, 41 are vertically stacked Fig.2).
Regarding claim-14, Christoph discloses wherein the order fulfillment system further includes an output tote conveyance system (order picker 7, Fig.1 and/or third distribution system 36, Fig.1) that is located along directions that generally run through a central region of the closed loop (Fig.1).

Regarding claim-15, Christoph discloses an order fulfillment system in which objects (articles) to be collected into orders are provided in output totes (container 6, Fig.1) (Abstract; Fig.1-3), said system comprising: 20 1195463.1BG.10575 
an input conveyance system (i.e. high bay racking 1 with combination distribution system 3, Fig.1; [0053]) that moves objects toward a loop conveyance system (circulating conveyers, Fig.1) generally along a first input direction; 
a primary sortation system (distribution system 8, Fig.1) that includes the loop conveyance system (circulating conveyers i.e. 33/39, Fig.1) and that moves objects around a closed loop that includes a plurality of primary sortation exits (outfeed divider device 29, Fig.1), each of which leads to a location (order picking station 9, Fig.1) inside the closed loop; 
a secondary sortation system that includes a plurality of secondary conveyances (i.e. conveyor systems 20, 21, 41, 42, Fig.2), each of which receives an object at one of the plurality of primary sortation exits (29) and provides objects to one of a plurality of totes (destination container 6, Fig.2); and 
an output tote conveyance system (order picker 7, Fig.1 and/or third distribution system 36, Fig.1) for moving completed totes within the closed loop in a direction that is generally transverse to the input direction (Fig.1).
Regarding claim-16, Christoph discloses wherein said input conveyance system includes a plurality of infeed stations (i.e. high bay racking 1 with combination distribution system 3, Fig.1; [0053]).
Regarding claim-19, Christoph discloses wherein said loop conveyance system (circulating conveyers) includes a plurality of powered rollers (roller conveyor, belt conveyor, chain conveyor and similar, for example, [0053]).
Regarding claim-21, Christoph discloses wherein each of said plurality of secondary conveyances (i.e. conveyor systems 20, 21, 41, 42, Fig.2), conveys the object to one of the plurality of totes (destination container 6, Fig.2), said plurality of totes being within the closed loop of the primary sortation system (8).
Regarding claim-27, Christoph discloses wherein the secondary sortation system includes a plurality of vertical levels of secondary conveyances (i.e. conveyor systems 20, 21, 41 are vertically stacked Fig.2).
Regarding claim-28, Christoph discloses wherein the secondary sortation system includes three vertical levels of secondary conveyances (i.e. three conveyor systems 20, 21, 41 are vertically stacked Fig.2).

Regarding claim-29, Christoph discloses an order fulfillment system in which objects (articles) to be collected into orders are provided in output totes (container 6, Fig.1) (Abstract; Fig.1-3), said system comprising: 22 1195463.1BG.10575 
an input conveyance system (i.e. high bay racking 1 with combination distribution system 3, Fig.1; [0053]) that moves objects (articles) from an input conveyance system; 
a primary sortation system (distribution system 8, Fig.1) that includes the loop conveyance system (circulating conveyers i.e. 33/39, Fig.1) and that moves objects around a closed loop that includes a plurality of primary sortation exits (outfeed divider device 29, Fig.1), each of which leads to a location (order picking station 9, Fig.1) inside the closed loop; 
a secondary sortation system that includes a plurality of secondary conveyances (i.e. conveyor systems 20, 21, 41, 42, Fig.2), each of which receives an object at one of the plurality of primary sortation exits (29) and provides objects to one of a plurality of totes (destination container 6, Fig.2), said plurality of secondary conveyances being provided an a plurality of vertically stacked layers (i.e. conveyor systems 20, 21, 41 are vertically stacked Fig.2); and 
an output tote conveyance system (order picker 7, Fig.1 and/or third distribution system 36, Fig.1) for moving completed totes within the closed loop to an output location.
Regarding claim-30, Christoph discloses wherein said input conveyance system includes a plurality of infeed stations (i.e. high bay racking 1 with combination distribution system 3, Fig.1; [0053]).
Regarding claim-33, Christoph discloses wherein said loop conveyance system (circulating conveyers) includes a plurality of powered rollers (roller conveyor, belt conveyor, chain conveyor and similar, for example, [0053]).
Regarding claim-38, Christoph discloses wherein the plurality of vertical levels of secondary conveyances are provided as a plurality of stacks of vertical levels of secondary conveyances (i.e. three conveyor systems 20, 21, 41 are vertically stacked Fig.2).
Regarding claim-41, Christoph discloses wherein the secondary sortation system includes three vertical levels of secondary conveyances (i.e. three conveyor systems 20, 21, 41 are vertically stacked Fig.2).
Regarding claim-42, Christoph discloses wherein the output tote conveyance system (order picker 7, Fig.1 and/or third distribution system 36, Fig.1) that is located along directions that generally run through a central region of the closed loop (Fig.1-3).

Regarding claim-43, Christoph discloses a method of providing order fulfillment in which objects (articles) to be collected into orders are provided in output totes (container 6, Fig.1) (Abstract; Fig.1-3), said method comprising: 
moving objects (via i.e. high bay racking 1 with combination distribution system 3, Fig.1) toward a loop conveyance system (distribution system 8 having circulating conveyers i.e. 33/39, Fig.1) generally along a first input direction; moving objects around a closed loop that includes a plurality of primary sortation exits (outfeed divider device 29, Fig.1), each of which leads to a location (order picking station 9, Fig.1) inside the closed loop; 
receiving objects at a plurality of secondary conveyances (i.e. conveyor systems 20, 21, 41, 42, Fig.2), each of which receives an object at one of the plurality of primary sortation exits (29) and provides objects to one of a plurality of totes (destination container 6, Fig.2); and moving (via order picker 7, Fig.1 and/or third distribution system 36, Fig.1) completed totes within the closed loop in a direction that is generally transverse to the input direction.
Regarding claim-46, Christoph discloses wherein said loop conveyance system (circulating conveyers) includes a plurality of powered rollers (roller conveyor, belt conveyor, chain conveyor and similar, for example, [0053]).
Regarding claim-48, wherein each of said plurality of secondary conveyances (i.e. conveyor systems 20, 21, 41, Fig.2) conveys the object to one of the plurality of totes (destination container 6, fig.2), said plurality of totes being within the closed loop of the primary sortation system (8).
Regarding claim-55, Christoph discloses wherein the plurality of secondary conveyances include a plurality of vertical levels of secondary conveyances (i.e. conveyor systems 20, 21, 41 are vertically stacked Fig.2).
Regarding claim-56, Christoph discloses wherein the plurality of secondary conveyances include three vertical levels of secondary conveyances (i.e. three conveyor systems 20, 21, 41 are vertically stacked Fig.2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 20140249666) in view of Engel (US 20180085788).
Regarding claim 3, 17, 31, 44: Christoph does not explicitly discloses wherein said loop conveyance system (circulating conveyer i.e. 33/39, Fig.1) includes a cross-belt conveyor.
Engel discloses a material handling system, and also discloses wherein said loop conveyance system (Fig.1-3) includes a cross-belt conveyor (Loop: Cross belt Fig.22-23 as taught by Engel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modifies Christoph system with said loop conveyance system includes a cross-belt conveyor as taught by Engel for purpose of transporting the sorted articles for further processing.
Regarding claim 4, 18, 32, 45: Christoph discloses wherein said loop conveyance system (circulating conveyers i.e. 33/39, Fig.1) includes a cleated conveyor (obvious form of loop conveyance system).
Regarding claim 6, 20, 34, 47: Christoph as modified discloses wherein said loop conveyance system (loop sorter as taught by Engel) includes a plurality of weighing stations (The functions performed on the articles, for example, includes applying a printed label on each article, scanning a machine readable or human readable indicia, determining a weight of the article and other related functions, as taught by Engel [0054]).
Regarding claim 10, 25, 39, 52: Christoph discloses wherein the secondary sortation system includes a plurality of belted conveyors that are provided in independently controllable sections. It is just a mere of design and constructional detail of an apparatus in which plurality of roller secondary conveyer (i.e. 20, 21, and 41) are alternatively replaced with plurality of belted conveyer that are independently controllable and Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Christopher apparatus with an belted conveyer which can be controlled and design according to required specification.
Regarding claim 11, 26, 40, 53: Christoph as modified discloses wherein the independently controllable sections (i.e. loop sorter as taught by Engel) includes weighing sensors (The functions performed on the articles, for example, includes applying a printed label on each article, scanning a machine readable or human readable indicia, determining a weight of the article and other related functions, as taught by Engel [0054]).
Regarding claim-54, Christoph as modified discloses wherein the method further includes the step of waiting until an adjacent belted conveyor is empty prior to moving an object onto the adjacent belted conveyor. It is just a mere of design and constructional detail of an apparatus and well known for accumulating objects on one belted conveyer and then transfer to second empty belted conveyer and Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Christopher apparatus with an controllable belted conveyer which can be controlled and design according to required specification.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 20140249666) in view of Thomas (US 20180148272).
Regarding claim 7, 22, 35, 49: Christoph does not discloses wherein said secondary conveyances (i.e. conveyers 20, 21, and 41, Fig.2) include reciprocating conveyances, each of which travels between two rows of said totes.
Thomas discloses an object processing system and also teaches wherein said secondary conveyances (80) include reciprocating conveyances (carriage 80, Fig.10), each of which travels between two rows (Fig.11) of said totes (90 and 92).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Christoph system with wherein said secondary conveyances include reciprocating conveyances, each of which travels between two rows of said totes as taught by Thomas for purpose of efficiently transporting the sorted articles from one primary sortation system to secondary sortation system.
Regarding claim-8, 23, 36, 50: Christoph as modified discloses wherein the reciprocating conveyances (80 as taught by Thomas) include reciprocating tilt trays (as taught by Thomas Fig.11-12 for tilt motion of 80).
Regarding claim 9, 24, 37, 51: Christoph as modified discloses wherein the reciprocating conveyances (80 as taught by Thomas) include reciprocating carriages (carriage 80 moving on track 88, Fig.10).


Claims 1-4, 6-9, 14-18, 20-24, 43-45, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20180148272) in view of Engel (US 20180085788).
Regarding claim-1, Thomas discloses an order fulfillment system in which objects (14) to be collected into orders are provided in output totes (90, Fig.10) (Abstract; Fig.8-17), said system comprising: 
a primary sortation system (conveyer 36, Fig.8) that moves objects and that includes a plurality of primary sortation exits (defined at where object 14 drops into 80 via 70, Fig.9), each of which leads to a location (defined at 80, Fig.9); and 
a secondary sortation system (shuttle 74, Fig.9-10) that includes a plurality of secondary conveyances (carriages 80, Fig.9-10), each of which receives an object at one of the plurality of primary sortation exits, and conveys the object to one of a plurality of totes, said plurality of totes (90, Fig.10). 
But Thomas lacks a closed loop conveyance sorting system and wherein the exist locations and totes are provided inside the closed loop instead teaches a linear conveyance sorting system (Fig.8-17)
	Engel discloses a material handling system, and also discloses a closed loop conveyance sorting system and wherein the exists locations and totes are provided inside the closed loop (See Fig.1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modifies Thomas primary linear sorting system with the closed loop conveyance sorting system and wherein the exists locations and totes are provided inside the closed loop as taught by Engel for purpose of transporting the sorted articles to one or more secondary sorting system.
Regarding claim-2, Thomas as modified discloses wherein said primary sortation system (36) receives objects from a plurality of infeed stations (combination of infeed conveyer 16 and 20, Fig.1-2)
Regarding claim-3, Thomas as modified discloses wherein said loop conveyance system (as taught by Engel) includes a cross-belt conveyor (Loop: Cross belt Fig.22-23 as taught by Engel).
Regarding claim-4, Thomas as modified wherein said loop conveyance system (as taught by Engel) includes a cleated conveyor (obvious from of loop conveyance system or explicitly shown by Thomas cleated conveyer 16 or 20).
Regarding claim-6, Thomas as modified discloses wherein said loop conveyance system (as taught by Engel) includes a plurality of weighing stations (The functions performed on the articles, for example, includes applying a printed label on each article, scanning a machine readable or human readable indicia, determining a weight of the article and other related functions, as taught by Engel [0054]).
Regarding claim-7, Thomas as modified discloses wherein said secondary conveyances (80) include reciprocating conveyances (carriage 80, Fig.10), each of which travels between two rows (Fig.11) of said totes (90 and 92).
Regarding claim-8, Thomas as modified discloses wherein the reciprocating conveyances (80) include reciprocating tilt trays (See Fig.11-12 for tilt motion of 80).
Regarding claim-9, Thomas as modified discloses wherein the reciprocating conveyances include reciprocating carriages (carriage 80 moving on track 88, Fig.10).
Regarding claim-14, Thomas as modified discloses wherein the order fulfillment system further includes an output tote conveyance system (output conveyer, [0071], [0085], [0088]; Fig.19) that is located along directions that generally run through a central region of the closed loop (As taught by Engel).

Regarding claim-15, Thomas as modified discloses an order fulfillment system in which objects (14) to be collected into orders are provided in output totes (90), said system comprising: 20 1195463.1BG.10575 
an input conveyance system (combination of infeed conveyer 16 and 20, Fig.1-2) that moves objects toward a loop conveyance system (As taught by Engel, Fig.1-3) generally along a first input direction; 
a primary sortation system (conveyer 36, Fig.8) that includes the loop conveyance system (As taught by Engel) and that moves objects around a closed loop that includes a plurality of primary sortation exits (defined at where object 14 drops into 80 via 70, Fig.9), each of which leads to a location (defined at 80, Fig.9) inside the closed loop; 
a secondary sortation system (74) that includes a plurality of secondary conveyances (80, Fig.9), each of which receives an object at one of the plurality of primary sortation exits and provides objects to one of a plurality of totes (90 and 92, Fig.11); and 
an output tote conveyance system (output conveyer, [0071], [0085], [0088]; Fig.19) for moving completed totes within the closed loop (As taught by Engel) in a direction that is generally transverse to the input direction.
Regarding claim-16, Thomas as modified discloses wherein said input conveyance system includes a plurality of infeed stations (combination of infeed conveyer 16 and 20, Fig.1-2).
Regarding claim-17, Thomas as modified discloses wherein said loop conveyance system (as taught by Engel) includes a cross-belt conveyor (Loop: Cross belt Fig.22-23 as taught by Engel).
Regarding claim-18, Thomas as modified discloses wherein said loop conveyance system (as taught by Engel) includes a cleated conveyor (obvious from of loop conveyance system or explicitly shown by Thomas cleated conveyer 16 or 20).
Regarding claim-20, Thomas as modified discloses wherein said loop conveyance system (as taught by Engel) includes a plurality of weighing stations (The functions performed on the articles, for example, includes applying a printed label on each article, scanning a machine readable or human readable indicia, determining a weight of the article and other related functions, as taught by Engel [0054]).
Regarding claim-21, Thomas as modified discloses wherein each of said plurality of secondary conveyances (carriages 80, Fig.9-10), conveys the object to one of the plurality of totes (90 and 92, Fig.11), said plurality of totes being within the closed loop (as taught by Engel) of the primary sortation system (36).
Regarding claim-22, Thomas as modified discloses wherein said secondary conveyances include reciprocating conveyances (carriage 80, Fig.10), each of which travels between two rows (Fig.11) of said totes (90 and 92).
Regarding claim-23, Thomas as modified discloses wherein the reciprocating conveyances (80) include reciprocating tilt trays (See Fig.11-12 for tilt motion of 80).
Regarding claim-24, Thomas as modified wherein the reciprocating conveyances include reciprocating carriages (carriage 80 moving on track 88, Fig.10).

Regarding claim-43, Thomas as modified discloses a method of providing order fulfillment in which objects (14) to be collected into orders are provided in output totes (90 and 92), said method comprising: 
moving objects (via i.e. conveyer 16, and 20) toward a loop conveyance system (as taught by Engel) generally along a first input direction; moving objects around a closed loop that includes a plurality of primary sortation exits (defined at where object 14 drops into 80 via 70, Fig.9), each of which leads to a location (defined at 80, Fig.9) inside the closed loop; 
receiving objects at a plurality of secondary conveyances (carriages 80, Fig.9), each of which receives an object at one of the plurality of primary sortation exits and provides objects to one of a plurality of totes (90 and 92, Fig.11); and moving completed totes (to output conveyer, [0071], [0085], [0088]; Fig.19) within the closed loop (as taught by Engel) in a direction that is generally transverse to the input direction.
Regarding claim-44, Thomas as modified discloses wherein said loop conveyance system (as taught by Engel) includes a cross-belt conveyor (Loop: Cross belt Fig.22-23 as taught by Engel).
Regarding claim-45, Thomas as modified discloses wherein said loop conveyance system includes a cleated conveyor (obvious from of loop conveyance system or explicitly shown by Thomas cleated conveyer 16 or 20).
Regarding claim-47, Thomas as modified discloses wherein said loop conveyance system (as taught by Engel) includes a plurality of weighing stations (The functions performed on the articles, for example, includes applying a printed label on each article, scanning a machine readable or human readable indicia, determining a weight of the article and other related functions, as taught by Engel [0054]).
Regarding claim-48, Thomas as modified discloses wherein each of said plurality of secondary conveyances (80, Fig.9) conveys the object to one of the plurality of totes (90 and 92, Fig.11), said plurality of totes being within the closed loop (as taught by Engel) of the primary sortation system (36).
Regarding claim-49, Thomas as modified discloses wherein said secondary conveyances (80) include reciprocating conveyances (carriages 80, Fig.9), each of which travels between two rows of said totes (90 and 92, Fig.11).
Regarding claim-50, Thomas as modified discloses wherein the reciprocating conveyances (80)include reciprocating tilt trays (See Fig.11-12 for tilt motion of 80).
Regarding claim-51, Thomas as modified wherein the reciprocating conveyances include reciprocating carriages (carriage 80 moving on track 88, Fig.10).

Claim 5, 19, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20180148272) in view of Engel (US 20180085788) and further in view of Jay (US 10232409).
Regarding claim 5, 19, and 46, Thomas as modified doesn’t discloses wherein said loop conveyance system (as taught by Engel) includes a plurality of powered rollers.
Jay discloses a material handling system and teaches wherein said loop conveyance system (Fig.1A) includes a plurality of powered rollers (rollers 225b with diverters 225a, Fig.2C1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modifies combination of Thomas and Engel system with loop conveyance system includes a plurality of powered rollers taught by jay for purpose of transporting the sorted articles from one point to another point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of references Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/            Examiner, Art Unit 3651